Springer, J.,
dissenting:
Hudson was insane at the time he assaulted John Cooper. As the majority points out, Hudson recounted at trial a semi-coherent story of hearing voices, being tortured and seeing flashes of light. He imagined that John Cooper and others had been stealing from him. Hudson, who has a twenty-year history of disabling, psychotic mental disorder, has been admitted to a number of mental hospitals. The idea that he was feigning or simulating insanity (the only idea that even remotely supports the majority judgment) is ludicrous.
To the prosecution’s credit, no experts were brought in by the State to say, under oath, that this manifestly insane man was perfectly sane; the only evidence on the issue is Dr. Jurasky’s almost matter-of-fact testimony that, of course, Hudson was insane when he attacked Cooper for stealing from him. Thus, I conclude that no reasonable juror could have found Hudson sane. I fully realize that the Hudsons of our society are frequently segrated by putting them in penal institutions because there is no place else to keep them. Hudson does not belong in prison, so I must dissent from the judgment of affirming his conviction.